COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-206-CR

GUILLERMO LUGO                                                     APPELLANT


                                             V.

THE STATE OF TEXAS                                                      STATE

                                          ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered the appellant’s “Motion To Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. T EX. R.

A PP. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; T EX.

R. A PP. P. 43.2(f).



                                                   PER CURIAM




PANEL D:       LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.


      1
          … See T EX. R. A PP. P. 47.4.
DO NOT PUBLISH

T EX. R. A PP. P. 47.2(b)



DELIVERED: June 26, 2008